DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed with respect to the double patenting rejections have been fully considered and are persuasive in view of the cancellation of the relevant claims.  Accordingly, the double patenting rejections have been withdrawn. 
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the amendment.  Accordingly, the rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b), necessitated by Amendment.  
Applicant’s arguments, filed with respect to the rejections under 35 U.S.C. 102 and rejections under 35 U.S.C. 103 for the cancelled claims have been fully considered and are persuasive in view of the cancellation of the relevant claims.  Accordingly, the rejections under 35 U.S.C. 102 and rejections under 35 U.S.C. 103 for the cancelled claims have been withdrawn. 
Applicant's arguments filed with respect to the rejections under 35 U.S.C. 103 of the remaining claims have been fully considered but they are not persuasive. Applicant is arguing about limitations added to the claim in an amendment, which are addressed in the new grounds of rejection, necessitated by Amendment below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “piping connection unit”, “compressor piping connection portion”, and “evaporator piping connection portion”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In the case of “piping connection unit”, reference character #42 denotes the corresponding structure; in the case of “compressor piping connection portion”, #42b denotes the corresponding structure; and in the case of “evaporator piping connection portion”, #42a denotes the corresponding structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “the refrigerant outlet of the exterior heat exchanger is disposed above the piping connection unit”.  This is unclear in that the claim already recited “the exterior heat exchanger has a refrigerant outlet disposed above the piping connection unit” and thus the added limitation adds additional language that does not clarify or appear to further limit the claim.  Claims 2, and 4-10 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guitar (US 2013/0186131: cited by Applicant) in view of Toyama (JP 10311624: previously cited with English Abstract) and Iino et al. (US 2015/0122452: previously cited).
Regarding claim 1, Guitar discloses an air conditioning device mounted on a vehicle (see at least paragraphs [0002], [0003]), the air conditioning device comprising: 
a compressor configured to compress a refrigerant (see at least compressor #2); 
an exterior heat exchanger configured to exchange heat between the refrigerant and external air (see at least exterior heat exchanger #11); 
an evaporator configured to evaporate the refrigerant by having the refrigerant absorb heat from air guided into a vehicle compartment (see at least evaporator #24); 
a heater configured to heat air guided into the vehicle compartment by using heat from the refrigerant compressed by the compressor (see at least interior heat exchanger #5; paragraph [0040]); 
an expansion valve provided between the exterior heat exchanger and the evaporator, the expansion valve being configured to decompress and expand the refrigerant that has passed through the exterior heat exchanger (see at least expansion valve #21); 
a throttle mechanism provided between the compressor and the exterior heat exchanger, the throttle mechanism being configured to decompress and expand the refrigerant compressed by the compressor (see at least expansion device #10); 
a gas-liquid separator configured to separate liquid phase refrigerant and gas phase refrigerant from each other (see at least receiver #16), the gas-liquid separator being configured to guide incoming gas phase refrigerant from the exterior heat exchanger into the compressor during a heating operation (see at least Figure 5: refrigerant flows from the external heat exchanger #11 through receiver #16 and to compressor #2 in heating mode), the gas-liquid separator being configured to guide incoming liquid phase refrigerant from the exterior heat exchanger into the expansion valve during a cooling operation #11 to receiver #16 to expansion valve #21 in cooling mode); 
an internal heat exchanger located between the gas-liquid separator and the expansion valve (see at least Figures 4 and 5: internal heat exchanger #45), the internal heat exchanger being configured to receive the liquid phase refrigerant from the gas-liquid separator and evaporated refrigerant from the evaporator and facilitate heat exchange therebetween such that the liquid phase refrigerant is cooled by the evaporated refrigerant that has passed through the expansion valve (see for example Figure 4: the internal heat exchanger #45 receives liquid phase refrigerant from receiver #16 and gas phase refrigerant from evaporator #24, thus heat exchange between the two is facilitated and will result in the heat exchange relationship claimed (see for example paragraph [0092]); and 
a first flow path switching valve configured to switch a flow path of the refrigerant so as to bypass the expansion valve and the evaporator during the heating operation (see at least valve #30; Figure 5 configuration bypassing the expansion valve #21 and evaporator #24); wherein the gas-liquid separator includes: a tank unit configured to store the refrigerant (see at least walls #32 delimiting internal volume #33); 
wherein the air conditioning device extends along a length that extends from a front end of the vehicle to a rear end of the vehicle (Examiner notes that the air conditioning device must extend along “a length” of the vehicle that extends from a front end of the vehicle to rear end of the vehicle since air conditioners are three dimensional objects) the air conditioning device being configured such that: 
the exterior heat exchanger has a refrigerant outlet disposed above the piping connection unit (see at least outlet #14 of exterior heat exchanger #11 disposed above (i.e. upstream) of the receiver #16 and any connections thereto), the refrigerant outlet of the exterior heat exchanger is disposed above the piping connection unit (see at least outlet #14 of exterior heat exchanger #11 disposed above (i.e. upstream) of the receiver #16 and any connections thereto), and
the compressor has a refrigerant inlet disposed below the piping connection unit (see at least inlet of compressor #2 disposed below (i.e. downstream) of the receiver #16 and any connections thereto);
the gas-liquid separator is located rearwardly of the exterior heat exchanger such that the gas-liquid separate is disposed in the vehicle closer to the rear end of the vehicle than {YB:00818568.DOCX }International Application Serial No. PCT/JP2017/040316Page 6 of 10Preliminary AmendmentDated: May 30, 2019the exterior heat exchanger (see at least paragraph [0043]: exterior heat exchanger is at the front of the vehicle). 
While Guitar further discloses the first flow path switching valve (see above) and an inlet for the refrigerant into the tank unit and an outlet of the refrigerant from the tank unit on top of the tank unit (see for example Figure 2, arrows going in and out of the receiver #16 indicating an inlet and outlet at the top of the tank unit of the receiver), Guitar does not disclose and a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and the inlet for the refrigerant into the tank and the outlet for the refrigerant from the tank unit.
Toyama teaches another receiver/accumulator including: a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and the inlet for the refrigerant into the tank and the outlet for the refrigerant from the tank unit (see at least Figures 4 and 5: casing #10 is situated above the tank has inlet(s)/outlet(s) for the refrigerant tank and includes valve #20; see also Abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and the inlet for the refrigerant into the tank and the outlet for the refrigerant from the tank unit, as taught by Toyama, to improve the device of Guitar by allowing for more compact integrated construction (see at least Toyama Abstract).  
Guitar does not disclose the air conditioning device being configured such that: the compressor is located rearwardly of the gas-liquid separator such that the compressor is disposed closer to the rear end of the vehicle than the gas-liquid separator.
Iino et al. teaches another air conditioning device being configured such that: the compressor is located rearwardly of the gas-liquid separator such that the compressor is disposed closer to the rear end of the vehicle than the gas-liquid separator (see at least Figure 2, accumulator #3 is disposed closer to the front than compressor #1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with being configured such that: the compressor is located rearwardly of the gas-liquid separator such that the compressor is disposed closer to the rear end of the vehicle than the gas-liquid separator, as taught by Iino et al., to improve the device of Guitar by placing the separator in a position where it is protected from damage while also suppressing heat loss between the external heat exchanger and the separator (see at least Iino et al. paragraph [0007]).  
The combination of references above meets wherein the air conditioning device extends along a length of the vehicle from a front end of the vehicle to a rear end of the vehicle to reduce piping requirements (see for example paragraph [0007] of Iino et al.).

Regarding claim 2, Guitar in view of Toyama and Iino et al. further discloses wherein the refrigerant inlet is disposed below a compressor piping connection portion of the piping connection unit (see at least Guitar inlet #3 of compressor #2 is disposed downstream (i.e. below) of the bypass #28), the compressor piping connection portion guiding the refrigerant from the gas-liquid separator into the compressor (see at least Guitar bypass #28 guides refrigerant from the receiver #16 to compressor #2).
Regarding claim 4, Guitar in view of Toyama and Iino et al. further discloses wherein the refrigerant outlet of the exterior heat exchanger is located above a refrigerant inlet thereof (see at least Guitar outlet #14 above (i.e. downstream) of inlet #12).
Regarding claim 5, Guitar in view of Toyama and Iino et al. further discloses wherein the evaporator is disposed in the vehicle closer to the rear end of the vehicle than the gas-liquid separator (see at least Guitar Figure 1, evaporator #24 is disposed in the passenger compartment, which is rearward of the receiver #16), 
the piping connection unit includes an evaporator piping connection portion to which a first connection piping and a second connection piping are connected (as modified above by Toyama to include all connections in a piping connection unit, Guitar further discloses an evaporator piping connection portion at #18 including first and second connection piping at #20/#27), the first connection piping being configured to guide the refrigerant towards the expansion valve and the evaporator (see at least Guitar Figure 1, the connection piping at #20 leads to expansion valve #21 and evaporator #24), and the second connection piping being configured to guide the refrigerant away from the expansion valve and the evaporator (see at least Guitar Figure 1, the connection piping at #27 returns the refrigerant from evaporator #24 and expansion valve #21), and 
the evaporator piping connection portion is formed to face the rear part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the evaporator piping connection portion must be formed to face the rear end of the vehicle).
Regarding claim 6, Guitar in view of Toyama and Iino et al. further discloses wherein the compressor piping connection portion is formed to face a lateral part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the compressor piping connection portion must be formed to face a lateral part of the vehicle), and a third connection piping is connected to the compressor piping connection portion (see at least Guitar Figure 1, connection piping downstream of valve #30), the third {YB:00818568.DOCX }International Application Serial No. PCT/JP2017/040316Page 7 of 10Preliminary AmendmentDated: May 30, 2019connection piping connecting the gas-liquid separator and the compressor to each other (see at least Guitar Figure 1, connection piping downstream of valve #30 connects receiver #16 and compressor #2).
Regarding claim 7, Guitar in view of Toyama and Iino et al. further discloses wherein the compressor piping connection portion is formed to face a front part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the compressor piping connection portion must be formed to face a front part of the vehicle), and a third connection piping is connected to the compressor piping connection portion (see at least Guitar Figure 1, connection piping downstream of valve #30), the third connection piping connecting the gas-liquid separator and the compressor to each other (see at least Guitar Figure 1, connection piping downstream of valve #30 connects receiver #16 and compressor #2), and the third connection piping is disposed on a straight line together with the second connection piping (see at least Guitar Figure 1, rejection(s) above, both the second connection piping and third connection piping are disposed on straight lines).
Regarding claim 8, Guitar in view of Toyama and Iino et al. further discloses wherein the piping connection unit allows the second connection piping and the third connection piping to directly communicate with each other without passing through the tank unit by means of actuation of the first flow path switching valve during the cooling operation (as modified above by Toyama to include all connections in a piping connection unit, Guitar further discloses direct communication between the second connection piping and the downstream portion of the third connection piping connection based on actuation of valve #30, see Figure 3).
Regarding claim 9, Guitar in view of Toyama and Iino et al. further discloses further comprising a single air mix door configured to adjust air flow through the heater (see at least paragraphs [0070]-[0071]: flap #62 or #63).
Regarding claim 10, Guitar in view of Toyama and Iino et al. further discloses wherein the single air mix door is repositionable between a variety of positions to adjust heat exchange via the heater (see at least paragraphs [0070]-[0071]: flap #62 or #63 is repositionable in variety of positions to adjust heat exchange via interior heat exchanger #5).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAVIA SULLENS/Primary Examiner, Art Unit 3763